EXHIBIT32.2 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley act of 2002 In connection with the accompanying Form 10-K of ZAP for the year ended December31, 2010, William Hartman,Principal Financial Officer of ZAP, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1)such Form 10-K of ZAP for the year ended December31, 2010, fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange of 1934; and (2)the information contained in such Form 10-K of ZAP for the year ended December31, 2010, fairly presents, in all material respects, the financial condition and results of operations of ZAP. Date:April 15, 2011By:/s/ William Hartman William Hartman Principal Financial Officer
